Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/952,271 filed on November 19, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign applications have been received.
Submitted Information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Preliminary amendments to claims were filed on December 28, 2021.  Claims 1-21 are currently pending.

Claim Objections
Claim1 is objected to because of the following informalities:
 Claim 1 uses inconsistent delimiters to indicate the end a limitation. The claim, uses both commas (,) and semicolons (;) at the end of limitations. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., JP 2013-003489 (Suzuki) in view of Nomura et al., US 2012/0069594 A1 (Nomura).
With respect to claim 1, Suzuki discloses a color display device [FIG. 1], comprising: a colored light-transmitting base material [FIG. 1, base material 130 – see also p.3], a light-blocking base material [p. 4 – ref. to shielding portion 120] and a light source that is located between the colored light-transmitting base material and the light-blocking base maternal [p. 4, light source 200, FIG. 1], wherein the colored light-transmitting base material has a total light transmittance of 18% of less, and wherein the light source is disposed such that emission light transmits through the colored light-transmitting base material [FIG. 1]. But Suzuki does not explicitly disclose the limitation wherein the colored light-transmitting base material has a total light transmittance of 18% of less. While this limitation is obvious because a person of ordinary skill in the art can choose a material with light transmittance less than18%, it is noted that Nomura discloses wherein the colored light-transmitting base material has a total light transmittance of 18% of less [par. 57]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Suzuki with Nomura with the motivation to devise a system for an interior lighting display device and a display panel thereof for use in automobiles [Nomura: abstract].
the light source is only partly located between the colored light-transmitting base material and the light-blocking base material [FIG. 2, p. 4].
With respect to claim 3, Suzuki, in view of Nomura, disclose all the limitations in claim 1 and further discloses wherein the colored light-transmitting base material includes a display [FIG. 1, p. 4].
With respect to claim 4, Suzuki, in view of Nomura, disclose all the limitations in claim 1 and further discloses wherein the display includes a light-emitting mechanism that is formed in at least a partial area of a main surface of the colored light-transmitting base material on a side opposite to the light source [p. 7], and wherein the light-emitting mechanism discharges the emission light from the light source so that the predetermined information is displayed on the display [FIG. 1, p. 6].
With respect to claim 5, Suzuki in view of Nomura, disclose all the limitations of claim 1. Furthermore, Nomura discloses wherein the light source includes a planar light source [pars. 13-14]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 6, Suzuki, in view of Nomura, disclose all the limitations in claim 1 and further discloses wherein the light source includes a light-emitting diode light source [p. 4].
With respect to claim 7, Suzuki, in view of Nomura, disclose all the limitations in claim 1 and further discloses wherein the light-emitting diode light source is formed on a .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Nomura, as applied to claim 1, and further in view of Kawano et al., US 2019/0219756 A1 (Kawano).
With respect to claim 11, Suzuki, in view of Nomura, disclose all the limitations in claim 1. But Suzuki and Nomura, alone or in combination, do not explicitly disclose wherein the light-diffusing member is located between the light source and the colored light-transmitting base material. However, Kawano discloses wherein the light-diffusing member is located between the light source and the colored light-transmitting base material [FIGS. 2-5, par. 56]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Suzuki and Nomura with Kawano with the motivation to devise a lighting device comprising a light source arranged at an end surface of a light guide plate whereby emitting light to an end surface that in turn would light up a display [Kawano: abstract].

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Nomura, as applied to claim 1, and further in view of Kubota et al., US 2018/0031881 A1 (Kubota).

With respect to claim 13, Suzuki, Nomura and Kubota, in combination, disclose all the limitations in claim 12. Furthermore, Kubota discloses wherein the light-transmitting member containing the black colorant has a light-diffusing property [par. 178 where Kubota discloses that providing an impurity to a material, such as the light-transmitting member is a well-known technique]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 12.

	
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Nomura, as applied to claim 1, and further in view of Hong et al., US 2019/0162993 A1 (Hong).

With respect to claim 15, Suzuki and Nomura and Kubota, in combination disclose all the limitations in claim 2. Furthermore, Hong discloses wherein the colored light-transmitting base material contains a transparent resin and at least one type of colorant selected from the group consisting of a dye and a pigment [par. 178]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 14.

Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Nomura, as applied to claim 1, and further in view of Lee et al, US 2020/0241824 A1.
With respect to claim 17, Suzuki, in view of Nomura, disclose all the elements of the display device claimed in claim 1. But Suzuki and Nomura, alone or in combination, 
With respect to claim 18, Suzuki and Nomura and Lee, in combination disclose all the limitations in claim 17. Furthermore, Lee discloses wherein the vehicle interior or exterior member is at least one selected from the group consisting of a vehicle light cover, a scuff plate, a door trim, a meter panel, an audio system display panel, a car navigation system display panel, and a pillar [FIGS. 3A-3D]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 17.
With respect to claim 19, Suzuki in view of Nomura, disclose all the elements of the display device claimed in claim 1, Furthermore, Lee discloses an illumination light lamp comprising the color display device according to claim 1 [abstract, pars. 3, 21]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 17.
With respect to claim 21, the claims is drawn to a vehicle that has a display which is commensurate in scope elements of display of claim 17. Furthermore, Lee discloses such a vehicle [abstract, FIGS. 3A-3D]. Therefore, claims 21 rejected for the same .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, in view of Nomura, as applied to claim 1, and further in view of Park et al, US 2020/0064148 A1.
With respect to claim 20, Suzuki and Nomura, in combination, disclose all the elements of the display device claimed in claim 1. But Suzuki and Nomura, alone or in combination, do not explicitly disclose a display signboard comprising the color display device. However, Park discloses display signboard comprising the color display device [par. 36]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Suzuki and Nomura with Park with the motivation to incorporate a color display device inside a vehicle to display a signboard [Park: par. 36].

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 8-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claims 8-11 and 16, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose limitations of the above-mentioned claims that appear below.
With respect to claim 8 (which depends from claim 6):
“wherein the light- emitting diode light source is a white light-emitting diode light source or a red light-emitting diode light source, and
“wherein the colored light-transmitting base material satisfies the following formula (1):
T600 ≤ 60% and 60% < T675		(1)
“whereim, in formula (1), T600 is a light transmittance obtained through conversion into an optical path length of 2 mm at a wavelength of 600 nm, and T675 is a light transmittance obtained through conversion info an optical path length of 2 mm at a wavelength of 675 nm.”
With respect to claim 9 (which depends from claim 6):
“wherein the light-emitting diode light source is a white light-emitting diode light source or a blue light-emitting diode light source, and wherein the colored light-transmitting base material has a peak of a light transmittance in a range of a wavelength which is 400 nm or more and less than 475 nm, and satisfies at least one of the following formulas (2) and (3):
T400/475 ≥ 5% 				(2)
675 ≤ 60% and 60% ≤ T750 	(3)
“wherein, in formula (2), T400/475 is a maximum value of the light transmittance obtained through conversion into an optical path length of 2 mm in a range of the wavelength which is 400 nm or more and less than 475 nm, and
“wherein, in formula (3), T675 is a light transmittance obtained through conversion into an optical path length of 2 mm at a wavelength of 675 nm and T750 is a light transmittance obtained through conversion into an optical path length of 2 mm at a wavelength of 750 nm.”
With respect to claim 10 (which depends from claim 6):
“wherein the light-emitting diode light source is a white light-emitting diode light source or a green light-emitting diode light source, and
“wherein the colored light-transmitting base material has a peak of a light transmittance in a range of a wavelength which is 475 nm or more and less than 600 nm, and satisfies the following formula (4):
T475/600 ≥ 10% 			(4)
“whereim, in formula (4), T475/600 is a maximum value of the light transmittance obtained through conversion into an optical path length of 2 mm in a range of the wavelength which is 475 nm or more and less than 600 nm.”
With respect to claim 16 (which depends from claim 1):
“wherein the colored light-transmitting base material contains a transparent resin, and two or more types of dyes having different wavelengths each indicating a maximum value of absorbance in a range of a wavelength which is 330 nm or more and 880 nm or less, and
for a combination of the two or more types of dyes, the wavelength indicating the maximum value of the absorbance is in a range of 450 nm or more and less than 700 nm, and
“wherein the two or more types of dyes satisfy the following formulas (1-1) and (1-2):
λ(i+1) – λ (i) < 180			(1-1)
880 – λ (n) ≥ 200			(1-2)
“wherein, in formulas (1-1) and (1-2), λ (i) is a wavelength (unit: nm} representing a maximum value of absorbance of a dye (i), which is one of the dyes, in a range of a wavelength which is 450 nm or more and 850 nm or less, i is an integer which is 1 or more and (n-1) or less, n is an integer which is 2 or more and indicates the number of types of the dyes contained in the colored light-transmitting base material, and 
λ (1) < λ (2) <... < λ (n).”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Son et al., US 2020/0064681A1, discloses display device.
Kim et al., US 2019/0196250 A1, discloses display device.
Sakamaki, US 2018/0204493 A1, discloses display device.
Fujii et al., US 2009/0097145 A1, discloses display filter and display module.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485